Citation Nr: 1017298	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  03-22 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge and Purple 
Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in May 2006.  A transcript 
of the hearing has been associated with the claims file.  

In August 2006, January 2009, and October 2009, the Board 
remanded the present matter to the RO for additional 
evidentiary development.  


FINDINGS OF FACT

1.  The Veteran is shown to have had combat with the enemy 
during his period of active service in the Republic of 
Vietnam.  

2.  The weight of the competent evidence demonstrates that 
the currently diagnosed right knee disability manifested by 
degenerative changes, status post arthroplasty, is not 
related to the Veteran's active service or a service-
connected disability.


CONCLUSION OF LAW

The Veteran does not have a current right knee disability 
manifested by degenerative changes, status post arthroplasty, 
due to disease or injury that was incurred in or aggravated 
by active service and is not proximately due to or aggravated 
by a service-connected disability, nor may it be presumed to 
have been incurred during the Veteran's service.  38 U.S.C.A. 
§§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  VCAA and its implementing regulations provide that, 
upon the submission of a substantially complete application 
for benefits, VA has an enhanced duty to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  In 
particular, the RO sent the Veteran a letter in May 2002 
advising him of the information and evidence necessary to 
substantiate his claim.  The May 2002 letter further advised 
the Veteran that VA is responsible for getting relevant 
records held by any Federal agency, to include service 
records, Social Security Administration (SSA) records, and 
records from VA and other Government agencies; that he must 
provide enough information about the records to allow VA to 
request them; and that it was his responsibility to make sure 
VA received the records.  The RO also sent the Veteran a 
letter in August 2006 advising him of the five Dingess 
elements, to specifically include that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran before the 
rating decision on appeal, the claim was fully developed and 
then readjudicated in a March 2010 Supplemental Statement of 
the Case (SSOC), which was issued after all required notice 
was provided.  For these reasons, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  
  
The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  
First, the Veteran's service treatment record (STR) is on 
file, and the claims file contains medical records from those 
VA and non-VA medical providers that the Veteran identified 
as having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional pertinent records that should be 
obtained before the appeal is adjudicated by the Board.  See 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, the Veteran was afforded VA examinations in March 
2002, April 2007, and March 2009 to determine whether he has 
a right knee disability due to active service or a service-
connected disability.  The Board in its October 2009 remand 
found that a further VA examination was necessary to decide 
the matter.  Accordingly, the Veteran was scheduled for a 
fourth VA examination in December 2009.  He failed to report 
to the scheduled examination.  The claims file shows that the 
VA examination notice was mailed to the Veteran at his 
address of record.  The Veteran has not asserted that he 
failed to receive notice of the VA examination, and there is 
a presumption of regularity under which it is presumed that 
the Veteran was properly mailed notice of the examination.  
See Kyhn v. Shinseki, 23Vet. App. 335 (2010).  The Veteran 
has not otherwise presented good cause for his failure to 
appear at the scheduled VA examination.  Accordingly, the 
matter must be decided based upon the evidence of record.  
See 38 C.F.R. § 3.655.  The Board finds no other reason to 
remand for further examination.  

Finally, VA's duty to assist the Veteran is satisfied because 
the Veteran was previously afforded a hearing before an 
Acting Veterans Law Judge in which he presented oral argument 
in support of his claim.

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance 
with the October 2009 Board remand directives.  A remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  Nonetheless, it is only substantial 
compliance, rather than strict compliance, with the terms of 
a remand that is required.  See D'Aries v. Peake, 22 Vet. 
App. 97, 104-05 (2008) (finding substantial compliance where 
an opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board); Dyment 
v. West, 13 Vet. App. 141 (1999).

In particular, the Board directed the AMC/RO to schedule the 
Veteran a VA examination to determine the nature and likely 
etiology of the claimed right knee disability.  As indicated, 
the Veteran was scheduled for a VA examination in December 
2009.  He was sent notice of the examination, but failed to 
report.  Under such circumstances, there has been substantial 
compliance with the Board's October 2009 remand orders.  See 
Kyhn, supra.  As all directed action has been accomplished, 
further remand is not necessary.  See Stegall v. West, 11 
Vet. App. 268 (1998); See D'Aries v. Peake, 22 Vet. App. 97, 
104-05 (2008) (finding substantial compliance where an 
opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board).  

In conclusion, VA's duties to notify and assist have been 
satisfied.  Therefore, it is not prejudicial for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004). 

II.  Analysis

The Veteran contends that service connection is warranted for 
right knee disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
generally requires credible and competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

In the case of a Veteran who engaged in combat with the enemy 
in a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions 
of 38 U.S.C.A. § 1154(b) do not address the questions of the 
existence of a present disability or of a causal relationship 
between such disability and service.  Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability, which includes the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on 
the issue of secondary service causation, the record must 
show (1) evidence of a current disability, (2) evidence of a 
service-connected disability, and (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Lay evidence can also be competent 
and sufficient evidence of a diagnosis or to establish 
etiology if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).  Here, the Board finds 
that the weight of the evidence is against the Veteran's 
claim.  

His service records show that he received a Purple Heart in 
July 1967 for wounds received during operations against a 
hostile force in Vietnam.  His service treatment record (STR) 
shows that the Purple Heart was awarded for shrapnel wounds 
to the left hand.  

In connection with his present claim, the Veteran testified 
at a May 2006 Board hearing that combat operations in Vietnam 
often involved jumping out of helicopters from up to six feet 
in the air.  This caused his knees to buckle.  Although it 
also caused pain, he was more worried about the enemy 
shooting at him.  Similarly, he did not seek treatment or 
complain during service because he was more worried about 
just getting home.  Since his service discharge, he has had 
continuous symptoms, including pain and buckling.  

The Board points out that clinical evaluation of the lower 
extremities during the Veteran's discharge examinations in 
February 1968 and March 1968, was "normal."  The Veteran 
likewise denied having had arthritis, lameness, loss of leg, 
bone, joint, or other deformity, and "trick" or locked 
knee.   

In light of the Veteran's verified combat in Vietnam, the 
Board finds that his lay assertions are competent evidence 
establishing that he incurred right knee injuries during 
service.  Nonetheless, service connection is not warranted 
because the preponderance of the evidence establishes that 
the Veteran does not have a current disability resulting from 
his in-service injuries.  See Davidson, 581 F.3d at 1316; 
Caluza, 7 Vet. App. at 507.  

The pertinent post-service medical evidence establishes that 
the Veteran was diagnosed with osteoarthritis of the right 
knee in March 1997.  Later, in July 2000, he sought treatment 
with complaints of a painful right knee "[a]ggravated with a 
twisting."  The diagnosis of osteoarthritis of the right 
knee was confirmed at that time.  Nearly a year later, in May 
2001, he again complained of knee problems.  He reported that 
his symptoms dated back approximately seven or eight years.  
On physical examination in May 2001 there was no evidence of 
lacerations or abrasions, but there was limitation of motion.  
X-rays showed osteoarthritic changes of the tricompartmental 
right knee.  In November 2001, the Veteran underwent right 
knee arthroscopic partial lateral meniscectomy and 
chondroplasty.  Then in January 2003, the Veteran sought 
treatment at an emergency room (ER).  X-rays from the ER show 
stable mild degenerative joint disease (DJD).  A more recent 
VA treatment note from March 2008 reports that a magnetic 
resonance imaging scan (MRI) showed small tear of medical 
meniscus and baker's cyst; X-rays from January 2008 showed 
right suprapatellar bursa effusion and minimal bony spurring, 
and minimal roughness at the anterior tibial tubercle.  

In order to determine the etiology of the right knee 
disorder, the Veteran had a VA examination in March 2002.  
The VA examiner noted his complaints of knee problems, 
including pain, for approximately 20 years.  The Veteran 
complained of having fallen into holes a lot in Vietnam, but 
he otherwise had no specific injuries.  On physical 
examination, the VA examiner found slight crepitus, but full 
range of motion.  Physical examination also revealed that the 
Veteran had difficulty with weight bearing, such as on deep 
knee bends.  No wounds were noted.  Based on the results of 
the examination, the VA examiner diagnosed history of 
traumatic arthritis.  The VA examiner explained that X-rays 
showed minimal degenerative changes consistent with age; no 
evidence of traumatic arthritis.  The VA examiner opined that 
it is unlikely the Veteran's arthritis of the knee is in any 
way related to a bilateral leg wound.  The Veteran 
essentially, according to the examiner, has no residuals from 
a left leg wound, and he had no right leg wound.  The VA 
examiner reiterated that there is no evidence of traumatic 
arthritis.  

The Veteran had a second VA examination in April 2007.  The 
VA examiner reviewed the claims file and provided a detailed 
history of the Veteran's right knee complaints and treatment.  
For instance, the VA examiner noted the Veteran's ER visit 
for complaints of right knee pain, plus the diagnoses of 
osteoarthritis in July 2000 and March 2001, and that he had 
arthroscopic surgery in November 2001.  Further, the VA 
examiner noted the results of the Veteran's March 1968 
service discharge examination.  The VA examiner also noted 
the Veteran's complaints of progressively worsening pain.  On 
physical examination, the VA examiner found that he walked 
with a very slight limp and had limitation of motion.  X-rays 
showed normal right knee.  Based on the results of the 
examination, the examiner diagnosed right knee DJD per the 
claims file, but not seen on the present examination.  The 
examiner explained that because the right knee condition had 
its onset many years after separation from service, it would 
require speculation to formulate an opinion regarding whether 
the disability is related the Veteran's service.  The VA 
examiner also opined that it is less likely as not that right 
knee DJD developed secondary to left knee DJD, given that 
there is no documented antalgic gait.  The VA examiner 
explained that antalgic gait is usually required to cause DJD 
in another joint from over compensation, but there were no 
medical records he could find documenting a gait abnormality 
after the Veteran's service separation or more recently.

In March 2009, the Veteran underwent a third VA examination.  
With regard to the pertinent medical history, the VA examiner 
noted that the earliest documented evidence of knee 
complaints was in March 1997.  The VA examiner further cited 
the results of the April 2007, January 2008, May 2008 
testing.  With regard to the Veteran's service history, the 
VA examiner noted the March 1968 service discharge 
examination.  During the clinical interview, the Veteran 
first told the VA examiner that he could not recall when his 
right knee symptoms started.  The Veteran then reported that 
he was working with the railroad when his knees started 
bother him.  He had to do a lot of walking at that time to 
inspect rail cars, though he could not recall any specific 
knee injuries.  The Veteran could not recall having knee 
problems, such as pain or injuries, during service, except 
for having his knees collapse when jumping out of 
helicopters.  The VA examiner also performed a thorough 
physical examination, including results of an MRI.  

Based on the results of the examination, the March 2009 VA 
examiner diagnosed small tear of the medial meniscus, 
possible ACL ganglion, and Baker's cyst, per MRI.  With 
regard to the etiology of the right knee disability, the VA 
examiner cited medical literature, which, he commented, did 
not support the idea that arthritis in a weight bearing joint 
would cause arthritis in an opposite joint.  The examiner 
also opined that the right knee disability is not a result of 
the Veteran's in-service trauma.  The VA examiner explained 
that there was no evidence of record indicating that the 
Veteran had problems manifested to a compensable degree 
within one year of discharge.  Rather, the earliest 
complaints were found in a May 2001 medical note, which 
reported a 7 to 8 year history of problems.  Further, there 
was no evidence in the STR showing any knee problems.  It is 
reasonable, according to the VA examiner, to think that the 
Veteran may have had collapse of the knees when jumping out 
of helicopters.  Without evidence in the STR, however, would 
"at best be to resort to mere speculation especially since 
the STR do not document" the complained of injuries and 
there is otherwise no evidence of a knee condition until 25 
years following his discharge.  Therefore, it "appears" not 
likely that he had in-service trauma sustained as a 
consequent of combat-related jumps.  The approximately 25 
years intervening years between service discharge and his 
first post-service complaints "could have contributed" to 
the Veteran's current knee disability.  Also, a July 2000 
treatment note shows complaints of painful right knee 
aggravated with a twisting motion, and twisting is a known 
contributing factor for meniscus tears.  

Further, the March 2009 VA examiner opined, although a 
physician in March 2006 related the Veteran's left knee 
arthritis to service, there is no indication the physician 
had access to the Veteran's treatment records.  (The VA 
examiner then went on to detail how the diagnosed disorder of 
the right knee would not be caused by abnormalities in the 
opposite knee, though the examiner at one point stated that 
the right knee would not have caused the left knee disorder.)

Upon this record, the Board must find that service connection 
is not warranted.  With regard to whether the Veteran's right 
knee disability is directly related to his service, service 
connection is not warranted on a presumptive basis because 
the evidence does not demonstrate that the right knee 
arthritis was manifest to a degree of 10 percent or more 
within one year from the Veteran's separation from active 
service.  See 38 C.F.R. 3.307.  

Moreover, the weight of the evidence demonstrates that the 
current right knee disability was not, in fact, incurred 
during the Veteran's service.  Velez v. West, 11 Vet. App. 
148, 152 (1998) (explaining that service connection may still 
be established for a disability first diagnosed after service 
if there is evidence demonstrating that it was in fact 
"incurred" during service).

The March 2002 VA examiner diagnosed right knee arthritis is 
consistent with age.  The April 2007 and March 2009 VA 
examiners also provided opinions weighing against the 
Veteran's claim.  Their conclusions are of diminished 
probative value because they appear to have primarily based 
their opinions on the lack of documented evidence during 
service or for many years thereafter.  In other words, it 
appears that the VA examiners did not consider the Veteran's 
lay own assertions of a continuity of symptomatology.  Such 
opinions are generally inadequate.  See, e.g., McLendon v. 
Nicholson, 20 Vet. App. 79, 85 (2006) (citing Forshey v. 
Principi, 284 F.3d 1335, 1363 (Fed. Cir.2002) (explaining 
that "[n]egative evidence, actual evidence which weighs 
against a party, must not be equated with the absence of 
substantive evidence.").  Nonetheless, the April 2007 and 
March 2009 VA examiners also noted in their opinions that the 
Veteran denied any pertinent complaints during his March 1968 
service discharge examination.  The March 1968 discharge 
examination constitutes substantive negative evidence 
weighing against the Veteran's claim.  See, e.g., Forshey, 
284 F.3d at 1363.  

The Board recognizes that a physician wrote in March 2006 
that the Veteran has osteoarthritis of the left knee that is 
"possibly due to" the Veteran's service, including jumping 
out of a helicopter and that if this is "not the cause, it 
certainly is contributing to it."  Although the physician's 
opinion is somewhat probative in the present appeal, the 
physician did not address the issue of whether the Veteran's 
right knee disability is likewise related the Veteran's 
service.  

In any event, the Board reiterates that the Veteran was 
scheduled for another VA examination in December 2009, due to 
a determination that this record was insufficient to decide 
the claim.  As indicated, however, he failed to report to the 
examination, and the Board must decide the issue on the 
evidence of record.  See 38 C.F.R. § 3.655(b).  

With regard to the issue of whether his right knee disability 
is secondary to the service-connected left knee disability, 
the April 2007 and March 2009 VA examiners both opined that 
there is no relationship between the disorders.  The VA 
examiners' opinions on this issue are highly probative.  They 
both provided a well-reasoned basis for their conclusions.  
The April 2007 VA examiner explained that the Veteran did not 
walk with an antalgic gait, which is the usually cause of DJD 
in another joint.  The March 2009 explained that the medical 
literature did not support a conclusion that the Veteran's 
left knee had aggravated the left knee.  The VA examiners' 
opinions, in this regard, are uncontroverted.  For these 
reasons, the opinions of the April 2007 and March 2009 VA 
examiners carry considerable probative value.  See Nieves-
Rodriguez, 22 Vet. App. 299 (2008).  

The Board has carefully considered the Veteran's lay 
assertions indicating that he has had continuous right knee 
symptoms since his service.  The Board finds that his 
assertions are credible, and he is competent to report on the 
onset and continuity of his current symptomatology.  See 
Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. App. at 494.  The 
medical evidence, however, weighs against his assertions.  
First, the central issues in the present case (the 
etiological relationship between: (1) an in-service injury 
and the later onset of arthritis, and (2) the service-
connected left knee disability and the present right knee 
disability) are not capable of lay observation.  These are 
also not the type of medical questions for which lay evidence 
is competent evidence.  Moreover, the Veteran has not 
identified a medical opinion relating his right knee 
disability to his service or a service-connected disability, 
and the record contains no contemporaneous descriptions of 
his symptoms supporting a later medical professional's 
diagnosis or etiology opinion.  Accordingly, the Veteran's 
lay statements are outweighed by the VA examiners' opinions 
addressing these issues.  See Davidson, 581 F.3d at 1316; 
Jandreau, 492 F.3d at 1376-77.

In conclusion, the Board finds after careful review of the 
entire record that the weight of the evidence is against the 
Veteran's claim of service connection for a right knee 
disability.  Therefore, the claim must be denied.  In 
reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a right knee disorder is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


